Samual Ungar, Esq. Corporation Counsel, Long Beach
You have asked whether a city may print souvenir "notes" or currency as a promotional activity.
Your letter states that the City of Long Beach is considering printing notes in the size of United States currency which would be printed with designs and colors which distinguishes it from lawful United States currency, carrying a designation such as "Long Beach Bucks". The notes would carry a face value of $1.00 and would be sold to the public for that amount. The city would arrange with local merchants to accept these notes at their face value for goods and services, and the city would redeem the notes at face value from any holder. The city anticipates that some of the notes would not be redeemed, and thus the city would gain the incidental benefit of the face value of those unredeemed notes.
The notes are to be part of a general promotion of the City of Long Beach as a summer beach community, and to attract tourists and visitors.
According to your letter, the plan has been reviewed by the Unites States Secret Service and the United States Treasury Department. Both agencies gave the opinion that the city's proposal would not violate any Federal laws so long as the "notes" do not resemble United States currency.
Your question is whether the proposal would run afoul of any New York State laws or regulations.
Section 20 of the General City Law gives cities broad powers to "maintain order, enforce the laws, protect and preserve and care for the safety, health, comfort and general welfare of the city and visitors thereto" (General City Law, § 20[13]). Under section 21 of the General City Law, "general welfare of the city" is defined as including the promotion of commerce and business within the city (id.,
§ 21).*
In our view, inasmuch as the purpose of the program is to promote tourism and other businesses and commerce within the city, it falls within the city's authority to promote the general welfare as set forth in sections20 and 21 of the General City Law (see 1979 Op Atty Gen [Inf] 37).
We note that recently enacted legislation (L 1989, ch 403) prohibits the production, sale, distribution or transfer of any "simulated check" as defined by law (see General Business Law, § 396-aa).
Our review of New York statutes and regulations reveals no provision which would affect the city's authority to issue such notes. We would, therefore, defer to the opinion of the United States agencies charged with regulation of currency and related matters.
The General City Law authorizes a program whereby a city prints souvenir "notes" of "currency". The program must, however, comply with relevant Federal laws and regulations.
* Section 21 provides:
  "Notwithstanding any other provision of law, the terms `public or municipal purpose', and `general welfare', as used in this article, shall each include the promotion of education, art, beauty, charity, amusement, recreation, health, safety, comfort and convenience, and the promotion, creation, development or expansion of business, commerce, industry or job opportunities . . ."